Case 20-22974-CMB        Doc 16    Filed 10/20/20 Entered 10/20/20 11:39:45       Desc Main
                                  Document     Page 1 of 11



              IN THE UNTIED STATES BANKRUPTCY COURT FOR THE
                     WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                              :
                                    :
ED’S BEANS, INC., D/B/A             :             Bankruptcy Case No. 20-22974-CMB
CRAZY MOCHA COFFEE AND              :
KIVA HAN COFFEE                     :
                                    :
      Debtor.                       :             Chapter 11
                                    :
                                    :
___________________________________ :
                                    :             Docket No. ___
ED’S BEANS, INC., D/B/A             :
CRAZY MOCHA COFFEE AND              :
KIVA HAN COFFEE                     :
                                    :             Hearing Date:
      Movant,                       :
                                    :             Response Date:
      v.                            :
                                    :
FIRST COMMONWEALTH BANK,            :
AMERICAN EXPRESS BANK,              :
CHTD COMPANY, AND                   :
U.S. SMALL BUSINESS                 :
ADMINISTRATION                      :
                                    :
      Respondents.                  :

 EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS AUTHORIZING THE
    USE OF CASH COLLATERAL AND GRANTING ADEQUATE PROTECTION
  PURSUANT TO 11 U.S.C. §§ 105 AND 363, F.R.B.P. NOS. 2002, 4001 AND 9014 AND
                               W.PA.LBR 4001-2

         AND NOW, comes the Debtor, Ed’s Beans, Inc., d/b/a Crazy Mocha Coffee and Kiva

Hahn Coffee (the “Debtor”), by and through its undersigned proposed counsel, Leech Tishman

Fuscaldo & Lampl, LLC, and files this Emergency Motion for Interim and Final Orders

Authorizing the Use of Cash Collateral and Granting Adequate Protection Pursuant to 11 U.S.C.

§§ 105 and 363, F.R.B.P. Nos. 2002, 4001 and 9014 and W.PA.LBR 4001-2 (the “Cash Collateral

Motion”), setting forth as follows:

                                             1
Case 20-22974-CMB        Doc 16      Filed 10/20/20 Entered 10/20/20 11:39:45            Desc Main
                                    Document     Page 2 of 11




                                JURISDICTION AND VENUE

       1.      Jurisdiction over this Cash Collateral Motion is proper under 28 U.S.C. §§ 157 and

1334. Venue is proper under 28 U.S.C. §§ 1408 and 1409. This is a core proceeding as defined

in 28 U.S.C. § 157(b)(2). 11 U.S.C. §§ 105 and 363 and F.R.B.P. Nos. 2002, 4001 and 9014 and

W.PA.LBR 4001-2 provide the statutory and procedural basis for the relief requested in this Cash

Collateral Motion.

                                        BACKGROUND

       2.      On October 19, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for protection under Title 11, Chapter 11 of the United States bankruptcy Code, 11 U.S.C. § 101,

et seq. (the “Bankruptcy Code”).

       3.      The Debtor is a Pennsylvania Corporation, organized and existing under the laws

of Pennsylvania with an address of 711 Thomson Park Drive, Cranberry Township, PA 16066.

       4.      The Debtor is the owner and operator of Crazy Mocha Coffee with 23 locations

throughout Allegheny and Beaver Counties Pennsylvania, with a concentration in the downtown

Pittsburgh and surrounding areas.

       5.      Crazy Mocha Coffee primarily offers customers various coffees, specialty drinks

and similar beverages and a menu of various pastries, snacks and related food items.

       6.      The Debtor also operates Kiva Han Coffee, a roaster and wholesaler of coffee beans

and various other products, including tea, specialty drinks, café supplies and equipment.

       7.      The Debtor is party to a number of leases for real estate out of which it operates its

Crazy Mocha Coffee and Kiva Han businesses (the “Leased Premises”).




                                                 2
Case 20-22974-CMB         Doc 16    Filed 10/20/20 Entered 10/20/20 11:39:45           Desc Main
                                   Document     Page 3 of 11



       8.      The Debtor is the owner of certain fixtures, improvements and equipment and other

assets located on the Leased Premises.

       9.      Due to the unprecedented events caused by the COVID-19 Pandemic, the Debtor

was initially forced to close its operations for a period of months.

       10.     Since the slow reopening of businesses in Pennsylvania, the Debtor has been able

to maintain some of the Kiva Han operations and open 7 of its Crazy Mocha Coffee locations,

while the rest remain temporarily closed.

       11.     Despite the slow reopening of businesses, the financial strain caused by the shut-

down of operations, including significant loss of revenue, and the slow recovery ahead, lead the

Debtor to seek protection and reorganization under the United State Bankruptcy Code.

       12.     The Debtor continues to operate its businesses and manage its property as a debtor-

in-possession under 11 U.S.C. §1107(a) and 1108.

       13.     At this time, no official committee of unsecured creditors’ (the “Committee”) has

been appointed at this time.

       14.     Further, no trustee or examiner has been appointed or requested.

                  SECURED DEBT, INTEREST IN CASH COLLATERAL

       15.     The Debtor is a party to, among other documents, that certain: (i) U.S. Small

Business Administration (“SBA”) Note (the “Term Note”): (ii) Business Loan Agreement (the “

Term Loan Agreement”); (iii) Commercial Security Agreement Credit Agreement (the “Term

Loan Security Agreement”), all dated March 14, 2018, by and among, the Debtor, as borrower,

and First Commonwealth Bank (“First Commonwealth”) as Lender (collectively the “Term

Loan”).




                                                  3
Case 20-22974-CMB        Doc 16    Filed 10/20/20 Entered 10/20/20 11:39:45             Desc Main
                                  Document     Page 4 of 11



       16.     The principal amount borrowed under the Term Loan was $2,790,000, with a

current balance owed of $2,358,278.75.

       17.     The Term Loan is a ten (10) year loan with and interest rate of Prime, plus 2.5%, a

maturity date of March 1, 2028, and monthly principal and interest payments of $32.327.01.

       18.     Pursuant to the Term Loan Security Agreement, monies loaned under the Term

Loan were secured by substantially all of the Debtor’s personal assets, including accounts and

deposit accounts.

       19.     The Debtor is a party to, among other documents, that certain: (i) SBA Note (the

“Line of Credit Note”): (ii) Business Loan Agreement (the “ Line of Credit Loan Agreement”);

(iii) Commercial Security Agreement Credit Agreement (the “Line of Credit Loan Security

Agreement”), all dated March 14, 2018, by and among, the Debtor, as borrower, and First

Commonwealth as Lender (collectively the “Line of Credit”).

       20.     The principal amount borrowed under the Line of Credit was $250,000, with a

current balance owed of $249,687.50.

       21.     The Line of Credit is a seven (7) year loan with and interest rate of Prime, plus

1.5%, a maturity date of March 14, 2025, and monthly interest only payments for the first 24

months and monthly principal and interest payments of $4,834.17, thereafter.

       22.     Pursuant to the Line of Credit Security Agreement, monies loaned under the Line

of Credit were secured by substantially all of the Debtor’s personal assets, including accounts and

deposit accounts.

`      23.     First Commonwealth filed a UCC-1 Financing Statement with the Pennsylvania

Department of State on March 19, 2018, Financial Statement No. 2018031901240, listing Debtor

as debtor and First Commonwealth as secured party.



                                                4
Case 20-22974-CMB        Doc 16    Filed 10/20/20 Entered 10/20/20 11:39:45             Desc Main
                                  Document     Page 5 of 11



       24.     The Debtor is party to that certain Business Loan and Security Agreement dated

July 25, 2019, by and between the Debtor, as borrower, and American Express National Bank

(“American Express”), as lender (the “American Express Loan”).

       25.     The principal amount borrowed under the American Express Loan was $157,000,

with a current balance owed of $53,092.98.

       26.     The American Express Loan is a one (1) year loan with a maturity date of July 25,

2020, Loan Fee of 8% of the loan amount with daily principal and interest payments of $678.24.

       27.     Pursuant to the American Express Loan, monies loaned were to be secured by

substantially all of the Debtor’s personal assets, including accounts and deposit accounts.

       28.     American Express filed a UCC-1 Financing Statement with the Pennsylvania

Department of State on February 22, 2019, Financial Statement No. 2019022200609, listing

Debtor as debtor and American Express as secured party.

       29.     The Debtor is a recipient of a $150,000 Economic Injury Disaster Loan from the

SBA (the “EIDL Loan”).

       30.     The EIDL Loan has a thirty (30) year term, a fixed interest rate of 3.75%, with a

one (1) year deferment on payments (interest still accrues).

       31.     The EIDL Loan is to be secured by the personal assets of the Debtor, including

accounts and deposit accounts.

       32.     The SBA filed a UCC-1 Financing Statement with the Pennsylvania Department of

State on May 28, 2020, Financial Statement No. 2020052801062, listing Debtor as debtor and the

SBA as secured party.

       33.     CHTD Company (which appears to be an alias for Corporation Services Company),

with an address of P.O. Box 25 27, Springfield, IL 62708, filed a UCC-1 Financing Statement with



                                                 5
Case 20-22974-CMB         Doc 16    Filed 10/20/20 Entered 10/20/20 11:39:45            Desc Main
                                   Document     Page 6 of 11



the Pennsylvania Department of State on June 18, 2019, listing the Debtor as debtor and CHTD

Company as the secured party.

       34.     The Debtor’s books and records do not reflect that any monies are owed to CHTD

Company.

                    RELIEF REQUESTED, USE OF CASH COLLATER
                           AND ADEQUATE PROTECTION

       35.     The Debtor’s use of its cash collateral generated from, among other things, sales

and other income produced from the operation of the Crazy Mocha Coffee and Kiva Han

businesses, is critical to the continued operation of the Debtor and the ultimate successful

reorganization of its business.

       36.     Cash flow from operations are sufficient to cover all of Debtor’s operating expenses

in the amounts set forth in the attached interim budget (the “Interim Budget”). The Interim

Budget is attached to this Cash Collateral Motion and marked as Exhibit A.

       37.     The Debtor proposes to use cash collateral on an interim basis and until such time

as a final order approving and authorizing Debtor’s use of cash collateral is entered (the “Interim

Cash Collateral Period”). The Debtor proposes to use cash collateral during the Interim Cash

Collateral Period in accordance with the attached Interim Budget.

       38.     Section 363(c)(2) of the Bankruptcy code provides:

                      (2)    The trustee may not use, sell, or lease cash collateral under
              paragraph (1) of this subsection unless-
                             (A)     each entity that has an interest in such cash collateral
                             consents; or
                             (B)     the court, after notice and a hearing, authorizes such use,
                             sale, or lease in accordance with the provisions of this section.
11 U.S.C. §363(c)(2).




                                                6
Case 20-22974-CMB            Doc 16    Filed 10/20/20 Entered 10/20/20 11:39:45             Desc Main
                                      Document     Page 7 of 11



       39.      The Debtor submits that this Court should approve use of cash collateral on an

interim basis, such that, there is a reasonable likelihood that the Debtor will prevail in a final

hearing under Section 363(e), which provides in relevant part:

               (e)     Notwithstanding any other provision of this section, at any time, on request
       of an entity that has an interest in property used, sold, or leased, or proposed to be used,
       sold, or leased, by the trustee, the court, with or without a hearing, shall prohibit or
       condition such use, sale, or lease as is necessary to provide adequate protection of such
       interest.

11 U.S.C. §363(e).

       40.     The Bankruptcy Code does not expressly define adequate protection, but Section

361, provides guidance and examples, of what would constitute adequate protection. Section 361

provides in relevant part:

       When adequate protection is required under section 362, 363, or 364 of this title of an
       interest of an entity in property, such adequate protection may be provided by

                (1) requiring the trustee to make a cash payment or periodic cash payments to such
       entity, to the extent that the stay under section 362 of this title, use, sale, or lease under
       section 363 of this title, or any grant of a lien under section 364 of this title results in a
       decrease in the value of such entity's interest in such property;
                (2) providing to such entity an additional or replacement lien to the extent that such
       stay, use, sale, lease, or grant results in a decrease in the value of such entity's interest in
       such property; or
                (3) granting such other relief, other than entitling such entity to compensation
       allowable under section 503(b)(1) of this title as an administrative expense, as will result
       in the realization by such entity of the indubitable equivalent of such entity's interest in
       such property.

11 U.S.C. §361.


       41.     The Debtor submits that First Commonwealth’s, American Express’ and the SBA’s

interests in cash collateral will not decrease significantly in value as a result of the Debtor’s use of

cash collateral during the Interim Cash Collateral Period, or thereafter. Through operation of its




                                                   7
Case 20-22974-CMB             Doc 16     Filed 10/20/20 Entered 10/20/20 11:39:45                      Desc Main
                                        Document     Page 8 of 11



business, the Debtor will be replacing used cash collateral with new revenue, accounts receivable

and cash.

        42.      Subject to final hearing and final order and Debtor’s rights, including but not

limited to, its rights under Section 506 of the Bankruptcy Code, its rights to object to and/or

otherwise contest the validity, priority, extent and/or amount of any lien and/or claim, including

the liens and claims of First Commonwealth, American Express, CHTD Company and/or the SBA,

and its rights under any other relevant and applicable sections of the Bankruptcy Code, in

accordance with Section 361 of the Bankruptcy Code, the Debtor proposes to provide to First

Commonwealth, American Express and the SBA the following adequate protection1:

                 (a)      To First Commonwealth, American Express, CHTD Company and the

SBA: An additional or replacement lien, in an amount equal to the decrease in the value of First

Commonwealth’s, American Express’ and the SBA’s interest in cash collateral as a result of the

Debtor’s use of the same during the Interim Cash Collateral Period, in post-petition property of

the Debtor of the same nature, to the same extent and of the same priority that First

Commonwealth, American Express and the SBA had in the pre-petition property of the Debtor

(the “Replacement Liens”); and

                 (b)      To First Commonwealth, American Express, CHTD Company and the

SBA:      To the extent the First Commonwealth Adequate Protection Payment and/or the

Replacement Liens fails to protect First Commonwealth, American Express, CHTD Company and

the SBA from any decrease in the value of their interests in cash collateral, then First



1
 The Debtor submits, subject to its reservation of rights as set‐forth in paragraph 42, since First Commonwealth
has a first priority lien in the Debtor’s cash collateral, which cash collateral value as of the Petition Date, as
evidence by the Interim Budget, does not exceed amounts owed to First Commonwealth, and because American
Express, CHTD Company and the SBA have a second, third and fourth priority lien, respectively, the value of
American Express’, CHTD Company’s and the SBA’s interest in cash collateral on the filing date is zero.

                                                         8
Case 20-22974-CMB       Doc 16     Filed 10/20/20 Entered 10/20/20 11:39:45        Desc Main
                                  Document     Page 9 of 11



Commonwealth, American Express, CHTD Company and the SBA shall be entitled to an

administrative claim with priority over any other administrative claim allowable under Section

507(a)(2) and 503(b) of the Bankruptcy Code except the allowable administrative claims of

estate/Debtor professionals awarded in accordance with Section 330 of the Bankruptcy Code (the

“Super Priority Administrative Claim”).

       43.    Pursuant to W.PA.L.R No. 4001-2, and with respect to the instant Cash Collateral

Motion, the Debtor submits the following:


               Provisions       that     grant       cross-   None
               collateralization protection (other than
               replacement liens or other adequate
               protection) to the prepetition secured
               creditors (i.e., clauses that secure
               prepetition debt by postpetition assets in
               which the secured creditor would not
               otherwise have a security interest by
               virtue of its prepetition security
               agreement or applicable law);
               Provisions or findings of fact that bind       None
               the estate or other parties in interest with
               respect to the validity, perfection, or
               amount of the secured creditor’s
               prepetition lien or the waiver of claims
               against the secured creditor without first
               giving parties in interest at least (a) one
               hundred twenty (120) days from the date
               of the order, or (b) ninety (90) days from
               the date a committee is formed and
               retains counsel, to investigate such
               matters;
               Provisions that seek to waive or release,      None
               without notice and/or hearing, whatever
               rights the estate may have under
               applicable law, including without
               limitation, Chapter 5 of the United States
               Bankruptcy Code;
               Provisions that immediately grant to the       None
               prepetition secured creditor liens on the
               debtor’s claims and causes of action

                                                 9
Case 20-22974-CMB         Doc 16     Filed 10/20/20 Entered 10/20/20 11:39:45               Desc Main
                                   Document      Page 10 of 11



                arising under 11 U.S.C. §§ 544, 545, 547,
                548, and 549;
                Provisions that deem prepetition secured None
                debt to be postpetition debt or that use
                postpetition loans from a prepetition
                secured creditor to pay part or all of that
                secured creditor’s prepetition debt, other
                than as provided in U.S.C. § 552(b);
                Provisions that provide disparate           None
                treatment for the professionals retained
                by a creditors’ committee from those
                professionals retained by the debtor with
                respect to a professional fee carve-out;
                and
                Provisions that prime any secured lien      None
                without the consent of that lienor.


       44.     The Replacement Liens and Super Priority Administrative Claim, provide First

Commonwealth, American Express, CHTD Company and the SBA adequate protection of their

interests in cash collateral during the Interim Cash Collateral Period.

       45.     Based upon the above, the Debtor submits that it is appropriate for this Court to

approve and authorize Debtor’s use of cash collateral during the Interim Cash Collateral Period in

accordance with the attached Interim Budget, allowing the Debtor to continue operations post-

petition, preserve the value of its assets and ultimately allow the Debtor to reorganize.

       46.     It is the best interests of the Debtor, its creditors and the estate as a whole for this

Court to approve and authorize Debtor’s use of cash collateral during the Interim Cash Collateral

Period under Section 363(c)(2).

                            CAUSE FOR EXPEDITED HEARING

       47.     The need for an expedited hearing herein has not been caused by any lack of due

diligence on the part of the Debtor or the Debtor’s counsel.




                                                 10
Case 20-22974-CMB         Doc 16     Filed 10/20/20 Entered 10/20/20 11:39:45            Desc Main
                                   Document      Page 11 of 11



       48.     The Debtor needs expedited interim relief from this Court on use of cash collateral

in order to service its customers, make payroll, and to otherwise sustain its business operations.

       WHEREFORE, Ed’s Beans, Inc., d/b/a Crazy Mocha Coffee and Kiva Han Coffee

respectfully requests that this Court: (i) grant the Cash Collateral Motion; (ii) approve and

authorize Debtor’s use of cash collateral during the Interim Cash Collateral Period in accordance

with the attached Interim Budget; (iii) schedule a hearing on entry of a final order approving use

of cash collateral; and (iv) grant such other relief as may be just and proper.



Dated: October 20, 2020                       Respectfully submitted,

                                              LEECH TISHMAN FUSCALDO & LAMPL, LLC

                                                      By: /s/ John M. Steiner________________
                                                      John M. Steiner, Esq.
                                                      PA ID No. 79390
                                                      jsteiner@leechtishman.com
                                                      Crystal Thornton-Illar, Esq.
                                                      PA ID No. 93003
                                                      cthornton-illar@leechtishman.com
                                                      Matthew J. Burne, Esq.
                                                      PA ID 314888
                                                      mburne@leechtishman.com

                                                      525 William Penn Place
                                                      28th Floor
                                                      Pittsburgh, PA 15219
                                                      (412) 261-1600 (Phone)
                                                      (412- 227-5551 (Fax)




                                                 11
